Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 1 of 20 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


ROBERT GOMEZ and MARK MAURER, on                      Case No. 1:21-cv-03366
behalf of themselves and all others similarly
situated,
                                                       CLASS ACTION COMPLAINT
                             Plaintiffs,
       v.                                              JURY TRIAL DEMANDED


PURE NOOTROPICS, LLC,

                             Defendant.


       Plaintiffs Robert Gomez and Mark Maurer (“Plaintiffs”), by and through their attorneys,

make the following allegations pursuant to the investigation of their counsel and based upon

information and belief, except as to allegations specifically pertaining to themselves and their

counsel, which are based on personal knowledge, against Defendant Pure Nootropics, LLC

(“Defendant”).

                                   NATURE OF THE ACTION

       1.        This is a class action lawsuit on behalf of purchasers of Defendant’s products:

Pure Nootropics Aniracetam, Pure Nootropics Oxiracetam, and Pure Nootropics

Phenylpiracetam, (collectively, the “Products”), in the United States.

       2.        In general, “[o]ver-the-counter dietary supplements … marketed to improve

memory and focus have become increasingly popular in the United States (US) with hundreds of

millions in sales per year.” 1 Supplements that allegedly improve brain functioning are referred

to as “nootropics.”


1
 Pieter A. Cohen, et al., Five Unapproved Drugs Found in Cognitive Enhancement Supplements,
Neurology Clinical Practice (Sept. 23, 2020).


                                                  1
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 2 of 20 PageID #: 2




          3.    Defendant is a manufacturer and supplier of several nootropics under its own

label, Pure Nootropics, as referenced in Paragraph 1.

          4.    Defendant represents that the Products have meaningful effects on consumers’

memory, learning, focus, energy, and overall mood.

          5.    Unfortunately for consumers, Defendant’s claims and representations about the

Products are false and unsupported by scientific evidence. The United States Food & Drug

Administration (“FDA”) has explicitly stated 2 to Defendant that analogs 3 of the Products are not

recognized as safe and effective for the uses and claims made by Defendant.

          6.    Further, analogs of Defendant’s Products were classified by the FDA as “drugs,” 4

which require FDA approval prior to the introduction and sale of said drugs into interstate

commerce.

          7.    Defendant has not procured FDA approval prior to selling the Products, despite

admonition by the FDA. Accordingly, the Products are “adulterated” and thus illegal to sell.

          8.    In addition, the Federal Trade Commission (“FTC”) also admonished the

Defendant, for making claims about its products which “may not be substantiated by competent

and reliable scientific evidence.” 5

          9.    Plaintiffs are purchasers of Pure Nootropics who assert claims on behalf of

themselves and similarly situated purchasers of Pure Nootropics for violations of the consumer


2
 William A Correll, Jr., Mary Engle, Warning Letter, U.S. Food & Drug Admin., U.S. Federal
Trade Comm’n (Feb. 05, 2019) https://www.fda.gov/inspections-compliance-enforcement-and-
criminal-investigations/warning-letters/pure-nootropics-llc-565425-02052019.
3
    Pieter A. Cohen, et al., Five Unapproved Drugs Found in Cognitive Enhancement Supplements.
4
 William A Correll, Jr., Mary Engle, Warning Letter, U.S. Food & Drug Admin., U.S. Federal
Trade Comm’n (Feb. 05, 2019) https://www.fda.gov/inspections-compliance-enforcement-and-
criminal-investigations/warning-letters/pure-nootropics-llc-565425-02052019.
5
    Id.


                                                 2
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 3 of 20 PageID #: 3




protection laws of New York, unjust enrichment, and breach of implied warranty of

merchantability.

       10.     Plaintiffs assert two forms of economic injury on behalf of themselves and the

putative Class: (i) that they would not have purchased the Products, or would have paid

significantly less for them, had they known that the Products did not have the advertised effects

on their memory, learning, focus, energy, and mood; and (ii) that the Products were worthless

because they were “adulterated” and thus illegal to sell.

                                            PARTIES

       11.     Plaintiff Robert Gomez is a resident of Hempstead, New York who has an intent

to remain there, and is therefore a domiciliary of New York. Plaintiff Gomez purchased

approximately one bottle of Pure Nootropics Phenylpiracetam. Plaintiff Gomez purchased the

bottle in-person at a CVS Pharmacy store. Plaintiff Gomez purchased said bottle due to a desire

to improve cognitive function. In purchasing Pure Nootropics Phenylpiracetam, Plaintiff Gomez

relied on Defendant’s representations that Pure Nootropics Phenylpiracetam enhances “mental

performance & brain support” as well as is a “great boost of mental energy.” Had Plaintiff

Gomez known that the Pure Nootropics Phenylpiracetam did not produce the advertised effects,

Plaintiff Gomez would not have purchased Pure Nootropics Phenylpiracetam, or would have

paid substantially less for the bottle. Further, had Plaintiff Gomez known that Pure Nootropics

Phenylpiracetam contained unapproved ingredients and was thus adulterated and illegal to sell,

Plaintiff Gomez would not have purchased the bottle of Pure Nootropics Phenylpiracetam at all.

After using the Pure Nootropics Phenylpiracetam, Plaintiff Gomez felt no positive effects,

specifically no improved “mental performance & brain support” and no “great boost of mental

energy.”




                                                 3
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 4 of 20 PageID #: 4




       12.     Plaintiff Mark Maurer is a resident of Rensselaer, New York who has an intent to

remain there, and is therefore a domiciliary of New York. Plaintiff Maurer purchased

approximately four bottles each of Pure Nootropics Aniracetam, Pure Nootropics Oxiracetam,

and Pure Nootropics Phenylpiracetam, over a period of approximately four months. Plaintiff

Maurer purchased the bottles each time in-person at a GNC store. Plaintiff Maurer purchased

said bottes due to a desire to improve his fitness and recurring health issues. In purchasing the

Products, Plaintiff Maurer relied on Defendant’s representations that Pure Nootropics

Aniracetam “improves memory formation,” “improve(s) mental energy,” and enhances “mood,”

while Pure Nootropics Oxiracetam enhances “memory and learning,” “energy,” and “mood,” and

Pure Nootropics Phenylpiracetam enhances “mental performance & brain support” and is a

“great boost of mental energy.” Had Plaintiff Maurer known that the Products did not produce

their advertised effects, Plaintiff Maurer would not have purchased the Products, or would have

paid substantially less for them. Further, had Plaintiff Maurer known that the Products contained

unapproved ingredients and were thus adulterated and illegal to sell, Plaintiff Maurer would not

have purchased the Products at all.

       13.     Defendant Pure Nootropics, LLC is a New Mexico limited liability company with

its principal place of business in Albuquerque, New Mexico. Defendant markets, sells, and

distributes the Products throughout the United States, including in the State of New York.

                                JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2)(a) because this case is a class action where the aggregate claims of all members of the

proposed class are in excess of $5,000,000.00 exclusive of interest and costs, there are over 100




                                                 4
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 5 of 20 PageID #: 5




members of the putative class, and Plaintiffs, as well as most members of the proposed class, are

citizens of states different than Defendant.

        15.      This Court has personal jurisdiction over Defendant because Defendant conducts

substantial business within New York, such that Defendant has significant, continuous, and

pervasive contracts with the State of New York.

        16.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendant

transacts significant business within this District and because Plaintiffs purchased and used Pure

Nootropics Aniracetam, Pure Nootropics Oxiracetam, and Pure Nootropics Phenylpiracetam in

this District.

                                       FACTUAL ALLEGATIONS

I.      The Products’ Advertising Is Misleading

        17.      Nootropics are drugs or supplements that are claimed to improve cognitive

function, including memory, focus, and other aspects of cognition in healthy individuals.

        18.      American consumers are spending more and more on nootropics each year. There

is an increase in the number of individuals using nootropics for nonmedicinal purposes, such as

improving performance at school or work.

        19.      Defendant advertises, markets, sells, and distributes its own line of nootropics,

Pure Nootropics, throughout New York and the United States.

        20.      The Products can be purchased online at Defendant’s website:

www.purenootropics.net. The Products can also be purchased at major retailers such as GNC

and CVS Pharmacy.

        21.      Pure Nootropics are available in two forms: powder and capsule. The powder is

sold in measurements of grams, while the capsules are sold in measurements of milligrams.




                                                   5
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 6 of 20 PageID #: 6




       22.       The Products are sold at the following prices:

       Pure Nootropics Aniracetam:

             •   $25.45 for 75g powder
             •   $65.95 for 200g powder
             •   $13.99 for 30 capsules
             •   $24.99 for 60 capsules

       Pure Nootropics Oxiracetam:

             •   $14.95 for 30g powder
             •   $32.45 for 75g powder
             •   $16.99 for 30 capsules
             •   $29.99 for 60 capsules

       Pure Nootropics Phenylpiracetam:

             •   $29.95 for 7.5g powder
             •   $49.95 for 15g powder
             •   $16.99 for 30 capsules

       23.       Defendant has consistently claimed and represented that consuming the Products

will strengthen and/or improve consumers’ memory, learning, focus, energy, and overall mood.

       24.       Indeed, all three of the Products can be found listed on Defendant’s website,

under the section “TOP NOOTROPICS FOR MENTAL PERFORMANCE & BRAIN

SUPPORT.”

       25.       Pure Nootropic Oxiracetam and Pure Nootropic Phenylpiracetam can both be

found listed on Defendant’s website, under the false and misleading section “TOP

NOOTROPICS FOR ENERGY.”

       26.       Pure Nootropic Aniracetam and Pure Nootropic Oxiracetam can both be found

listed on Defendant’s website, under the false and misleading section “TOP NOOTROPICS FOR

MOOD.”




                                                  6
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 7 of 20 PageID #: 7




         27.    Defendant’s misrepresentations can also be seen on the ‘KNOWLEDGE BASE’

section of its website. 6 In this section of its website, Defendant states Aniracetam “improves

memory formatting and learning,” and “increases stimulation.”




        28.     Likewise, this section of Defendant’s website states Oxiracetam “can not only

halt, but also reverse neurological decline,” and is “useful for younger individuals who are

seeking enhanced memory and learning.”




6
    KNOWLEDGE BASE, https://www.purenootropics.net/knowledge-base/.


                                                 7
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 8 of 20 PageID #: 8




        29.     Finally, this section of Defendant’s website states Phenylpiracetam is “a great

boost of mental energy with the same memory enhancement benefits of the entire racetam

family.”




         30.    Defendant’s representations are designed to induce consumers to believe that the

Products have been proven as a matter of fact to strengthen consumers’ memory, learning, focus,

energy, and overall mood. And consumers purchase the Products for the purpose of obtaining

these purported brain performance benefits.

         31.    However, Defendant’s Products do not produce their advertised benefits.

         32.    A 2020 study published by the Neurology Clinical Practice 7, a journal of the

American Academy of Neurology, examined nootropic products that contained four ingredients,

classified as “piracetam analogs.” Three of these four piracetam analogs were: “Aniracetam,”

“Oxiracetam,” and “Phenylpiracetam” (which the Defendant’s Products at issue stem from). The

study found that “[u]se of these cognitive enhancement supplements poses potentially serious

health risks given the unpredictable dosing and lack of clinician supervision. The risks of using

specific products is not known, although these drugs have been associated with adverse effects



7
    Pieter A. Cohen, et al., Five Unapproved Drugs Found in Cognitive Enhancement Supplements.


                                                 8
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 9 of 20 PageID #: 9




including increased and decreased blood pressure, insomnia, agitation, dependence, sedation,

hospitalization and intubation.” 8 Moreover, the study also noted that “supplements marketed as

cognitive enhancement products may contain unpredictable combinations of unapproved

drugs.” 9

          33.   In addition, on February 5, 2019, the FDA and the FTC issued a joint-warning

letter 10 to Defendant concerning seven of the Defendant’s supplements, including piracetam. As

previously mentioned in the 2020 study, Aniracetam, Oxiracetam, and Phenylpiracetam are all

“analogs of piracetam.” 11 The FDA stated in the warning letter that Defendant’s piracetam

product was not recognized as safe and effective for the uses and claims made by Defendant.

          34.   Moreover, the FTC stated in the warning letter that it was “concerned that one or

more of the efficacy claims … may not be substantiated by competent and reliable scientific

evidence.” Due to this concern, the FTC warned Defendant to “review all claims for your

products and ensure that those claims are supported by competent and reliable scientific

evidence.” (Emphasis added).

          35.   Finally, the FDA sent a separate warning letter to a rival nootropics company,

Peak Nootropics, 12 in which the FDA stated that Peak Nootropics Aniracetam, Peak Nootropics

Oxiracetam, and Peak Nootropics Phenylpiracetam were not recognized as safe and effective for


8
    Id.
9
    Id.
10
   William A Correll, Jr., Mary Engle, Warning Letter, U.S. Food & Drug Admin., U.S. Federal
Trade Comm’n (Feb. 05, 2019) https://www.fda.gov/inspections-compliance-enforcement-and-
criminal-investigations/warning-letters/pure-nootropics-llc-565425-02052019.
11
  Pieter A. Cohen, et al., Five Unapproved Drugs Found in Cognitive Enhancement
Supplements.
12
 https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/
warning-letters/peak-nootropics-llc-aka-advanced-nootropics-557887-02052019.


                                                 9
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 10 of 20 PageID #: 10




 the uses and claims made by Peak Nootropics, claims that were materially similar to the claims

 made here by Defendant.

        36.      Despite all this, Defendant knowingly continues to sell the Products to consumers

 with unsupported and unauthorized claims, thereby misleading consumers to believe that the

 Products do, in fact, have meaningful effects on consumers’ memory, learning, focus, energy and

 overall mood.

        37.      Therefore, Defendant’s claims and representations, as well as advertising of the

 Products, are false and misleading.

 II.    The Products Are Illegally Distributed And Misbranded Under Federal Law

        38.      As referenced above, the FDA has taken note of Defendant’s claims and

 representations of its piracetam product, which the Products are analogs of, and determined in a

 warning letter issued on February 5, 2019, that the piracetam product is in fact classified as a

 drug. 21 U.S.C. § 321(g)(1)(B).

        39.      Also referenced above, the FDA sent a warning letter to a rival nootropics

 company, Peak Nootropics, in which the FDA stated that Peak Nootropics Aniracetam, Peak

 Nootropics Oxiracetam, and Peak Nootropics Phenylpiracetam should all be classified as drugs,

 which would require FDA testing and approval prior to the legal selling of said products in

 interstate commerce.

        40.      The FDA approves new drugs “on the basis of scientific data and information

 demonstrating that the drug is safe and effective.” 13 To this date, however, the Products have not




 13
   William A Correll, Jr., Mary Engle, Warning Letter, U.S. Food & Drug Admin., U.S. Federal
 Trade Comm’n (Feb. 05, 2019) https://www.fda.gov/inspections-compliance-enforcement-and-
 criminal-investigations/warning-letters/pure-nootropics-llc-565425-02052019.


                                                  10
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 11 of 20 PageID #: 11




 been tested or approved by the FDA. Accordingly, Defendant’s selling of the Products continues

 to violate the Federal Food, Drug, and Cosmetic Act.

        41.      Furthermore, Defendant continues to be in violation of 21 U.S.C. § 331(a),

 namely the “introduction or delivery for introduction into interstate commerce of any food, drug,

 device, tobacco product, or cosmetic that is adulterated or misbranded.” 21 U.S.C. § 331(a).

        42.      The Warning Letter states that Defendant’s supplements, including piracetam

 “fail to bear adequate direction for their intended uses and, therefore, the products are

 misbranded.” Thus, the Defendant has been, and continues to illegally sell the misbranded drugs

 to consumers.

        43.      Moreover, the FDA stated that the reason why Defendant’s piracetam product was

 classified as a drug was because the piracetam product was not recognized as safe and effective

 for the uses and claims made by the Defendant.

        44.      Based on the foregoing, Defendant’s Products are illegal to sell because they are

 analogs of unapproved “new drugs” and are thus “adulterated” and “misbranded.” Such illegally

 sold products are worthless and have no value. See Debernadis v. IQ Formulations, LLC, 942

 F.3d 1076, 1085 (11th Cir. 2019).

                                     CLASS ALLEGATIONS

        45.      Plaintiffs seek to represent a class defined as all persons in the United States who

 purchased the Products (the “Class”). Excluded from the Class are governmental entities,

 Defendant, Defendant’s affiliates, parents, subsidiaries, employees, officers, directors, and co-

 conspirators, and anyone who purchased the Products for resale. Also excluded is any judicial

 officer presiding over this matter and the members of their immediate families and judicial staff.




                                                  11
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 12 of 20 PageID #: 12




        46.      Plaintiffs also seek to represent a subclass consisting of Class members who

 reside in New York (the “Subclass”).

        47.      Subject to additional information obtained through further investigation and

 discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

 amendment or amended complaint.

        48.      Numerosity. The members of the Class and Subclass are geographically

 dispersed throughout the United States and are so numerous that individual joinder is

 impracticable. Upon information and belief, Plaintiffs reasonably estimate that there are

 thousands of members in the Class and Subclass. Although the precise number of Class

 members is unknown to Plaintiffs, the true number of Class members is known by Defendant and

 may be determined through discovery. Class members may be notified of the pendency of this

 action by mail and/or publication through the distribution records of Defendant and third-party

 retailers and vendors.

        49.      Existence and predominance of common questions of law and fact. Common

 questions of law and fact exist as to all members of the Class and Subclass and predominate over

 any questions affecting only individual Class members. These common legal and factual

 questions include, but are not limited to:

              (a) whether Defendant’s labeling, marketing, and promotion of the Products is false

                 and misleading;

              (b) whether Defendant’s conduct was unfair and/or deceptive;

              (c) whether Plaintiffs and the Class have sustained damages with respect to the

                 common-law claims asserted, and if so, the proper measure of their damages.




                                                  12
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 13 of 20 PageID #: 13




        50.     With respect to the Subclass, additional questions of law and fact common to the

 members that predominate over questions that may affect individual members include whether

 Defendant violated New York’s General Business Law § 349, Deceptive Acts and Practices

 Unlawful, as well as General Business Law § 350, False Advertising.

        51.     Typicality. The claims of the named Plaintiffs are typical of the claims of other

 members of the Class in that the named Plaintiffs were exposed to Defendant’s false and

 misleading marketing, purchased the Products, and suffered a loss as a result of that purchase.

        52.     Adequacy of Representation. Plaintiffs are adequate representatives of the

 Class and Subclass because their interests do not conflict with the interests of the Class members

 they seek to represent, they have retained competent counsel that is highly experienced in

 complex consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action

 on behalf of the Class and Subclass. Furthermore, Plaintiffs have no interests that are

 antagonistic to those of the Class or Subclass.

        53.     Superiority. A class action is superior to all other available means for the fair

 and efficient adjudication of this controversy. The damages or other financial detriment suffered

 by individual Class and Subclass members are relatively small compared to the burden and

 expense of individual litigation of their claims against Defendant. It would, thus, be virtually

 impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

 wrongs committed against them. Furthermore, even if Class or Subclass members could afford

 such individualized litigation, the court system could not. Individualized litigation would create

 the danger of inconsistent or contradictory judgments arising from the same set of facts.

 Individualized litigation would also increase the delay and expense to all parties and the court

 system from the issues raised by this action. By contrast, the class action device provides the




                                                   13
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 14 of 20 PageID #: 14




 benefits of adjudication of these issues in a single proceeding, economies of scale, and

 comprehensive supervision by a single court, and presents no unusual management difficulties

 under the circumstances.

                                            COUNT I
                            Violation of New York Gen. Bus. Law § 349

         54.     Plaintiffs hereby incorporate by reference the allegations contained in all

 preceding paragraphs of this complaint.

         55.     Plaintiffs bring this claim individually and on behalf of the members of the New

 York Subclass against Defendant.

         56.     By the acts and conduct alleged herein, Defendant committed unfair or deceptive

 acts and practices by making false representations regarding its Products.

         57.     The foregoing deceptive acts and practices were directed at consumers.

         58.     The foregoing deceptive acts and practices are misleading in a material way

 because they fundamentally misrepresent that the Products strengthen consumers’ memory,

 learning, focus, energy, and overall mood.

         59.     The foregoing deceptive acts and practices are also misleading in a material way

 because they represented that the Products were not adulterated, misbranded, and were legal to

 sell.

         60.     Plaintiffs and members of the New York Subclass were injured as a result of

 Defendant’s deceptive acts and practices because (a) they would not have purchased the Products

 if they had known that the Products would not strengthen consumers’ memory, learning, focus,

 energy, and overall mood, and (b) they overpaid for the Products on account of Defendant’s

 misrepresentations that the Products strengthen consumers’ memory, learning, focus, energy, and

 overall mood.



                                                  14
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 15 of 20 PageID #: 15




         61.        Plaintiffs and members of the New York Subclass also were injured as a result of

 Defendant’s deceptive acts and practices because (a) they would not have purchased the Products

 if they had known that the Products were adulterated, misbranded, and illegal to sell, and (b) they

 overpaid for the Products on account of Defendant’s misrepresentations that the Products were

 not adulterated, misbranded, and illegal to sell.

         62.        The foregoing deceptive acts and practices are misleading in a material way

 because they fundamentally misrepresent that the Products strengthen consumers’ memory,

 learning, focus, energy, and overall mood.

         63.        The foregoing deceptive acts and practices are also misleading in a material way

 because they fundamentally misrepresent that the Products are not adulterated, misbranded, and

 illegal to sell.

         64.        On behalf of themselves and other members of the New York Subclass, Plaintiffs

 seek to enjoin the unlawful acts and practices described herein, to recover their actual damages

 or fifty dollars, whichever is greater, three times actual damages, and reasonable attorney’s fees.

                                              COUNT II
                              Violation of New York Gen. Bus. Law § 350

         65.        Plaintiffs hereby incorporate by reference the allegations contained in all

 preceding paragraphs of this complaint.

         66.        Plaintiffs bring this claim individually and on behalf of the members of the New

 York Subclass against Defendant.

         67.        Based on the foregoing, Defendant engaged in consumer-oriented conduct that is

 deceptive or misleading in a material way which constitutes false advertising in violation of

 Section 350 of the New York General Business Law by misrepresenting the benefits of the

 Products.



                                                     15
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 16 of 20 PageID #: 16




         68.    The foregoing advertising was directed at consumers and was likely to mislead a

 reasonable consumer acting reasonably under the circumstances.

         69.    These misrepresentations have resulted in consumer injury or harm to the public

 interest.

         70.    Defendant alone possessed the knowledge that the Products were not effective,

 and were adulterated, misbranded, and illegal to sell.

         71.    As a result of Defendant’s misrepresentation, Plaintiffs and members of the New

 York Subclass have suffered economic injury because (a) they would not have purchased the

 Products if they had known that the Products would not strengthen consumers’ memory,

 learning, focus, energy, and overall mood, and (b) they overpaid for the Products on account of

 Defendant’s misrepresentations that the Products strengthen consumers’ memory, learning,

 focus, energy, and overall mood.

         72.    As a result of Defendant’s misrepresentation, Plaintiffs and members of the New

 York Subclass have also suffered economic injury because (a) they would not have purchased

 the Products if they had known that the Products were adulterated, misbranded, and illegal to

 sell, and (b) they overpaid for the Products on account of Defendant’s misrepresentations that the

 Products were not adulterated, misbranded, and illegal to sell.

         73.    On behalf of themselves and other members of the New York Subclass, Plaintiffs

 seek to enjoin the unlawful acts and practices described herein, to recover their actual damages

 or five hundred dollars, whichever is greater, three times actual damages, and reasonable

 attorney’s fees.




                                                 16
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 17 of 20 PageID #: 17




                                           COUNT III
                                        Unjust Enrichment

         74.    Plaintiffs hereby incorporate by reference the allegations contained in all

 proceeding paragraphs of this complaint.

         75.    Plaintiffs bring this claim individually and on behalf of members of the Class and

 New York Subclass against Defendant.

         76.    Plaintiffs and Class members conferred benefits on Defendant by purchasing Pure

 Nootropics Products.

         77.    Defendant has knowledge of such benefits.

         78.    Defendant has been unjustly enriched in retaining the revenues derived from

 Plaintiffs’ and Class members’ purchases of Pure Nootropics Products. Retention of moneys

 under these circumstances is unjust and inequitable because Defendant misrepresented that Pure

 Nootropics Products would strengthen consumers’ memory, learning, focus, energy, and overall

 mood.

         79.    Retention of those moneys under these circumstances is also unjust and

 inequitable because the Pure Nootropics Products were adulterated, misbranded, and illegal to

 sell.

         80.    Because Defendant’s retention of the non-gratuitous benefits conferred on it by

 Plaintiff and Class members is unjust and inequitable, Defendant must pay restitution to

 Plaintiffs and the Class members for their unjust enrichment, as ordered by the Court.

                                          COUNT IV
                                  Breach of Implied Warranty

         81.    Plaintiffs hereby incorporate by reference the allegations contained in all

 proceeding paragraphs of this complaint.




                                                 17
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 18 of 20 PageID #: 18




         82.     Plaintiffs bring this claim individually and on behalf of members of the Class and

 New York Subclass against Defendant.

         83.     Defendant, as the marketer, distributor, and/or seller, impliedly warranted that the

 Pure Nootropics Products (i) were not adulterated products, and thus legal to sell, and (ii) were

 proven as a matter of fact to strengthen consumers’ memory, learning, focus, energy, and overall

 mood.

         84.     Defendant breached the warranty implied in the contract for the sale of the Pure

 Nootropics Products because they could not pass without objection in the trade under the

 contract description, the goods were not of fair average quality within the description, and the

 goods were unfit for their intended and ordinary purpose because the Products manufactured,

 distributed, and sold by Defendant were adulterated, and as such illegal to sell, as well as not

 proven to strengthen consumers’ memory, learning, focus, energy, and overall mood. As a

 result, Plaintiffs and Class members did not receive the goods as impliedly warranted by

 Defendant to be merchantable.

         85.     Plaintiffs and Class members purchased the Pure Nootropics Products in reliance

 upon Defendant’s skill and judgment and the implied warranties of fitness for the purpose.

         86.     The Pure Nootropics Products were not altered by Plaintiffs or Class members.

         87.     The Pure Nootropics Products were defective when they left the exclusive control

 of Defendant.

         88.     Defendant knew that the Pure Nootropics Products would be purchased and used

 without additional testing by Plaintiffs and Class members.

         89.     The Pure Nootropics Products were defectively manufactured and unfit for their

 intended purpose, and Plaintiff and Class members did not receive the goods as warranted.




                                                  18
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 19 of 20 PageID #: 19




        90.    As a direct and proximate cause of Defendant’s breach of the implied warranty,

 Plaintiffs and Class members have been injured and harmed because they would not have

 purchased the Pure Nootropics Products if they knew the truth about the Products and that the

 Products they received were worth substantially less than the Products they were promised and

 expected.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

 judgment against Defendant, as follows:

        (a)    For an order certifying the Class and the New York Subclass under Rule 23
               of the Federal Rules of Civil Procedure and naming Plaintiffs as
               representatives of the Class and New York Subclass and Plaintiffs’
               attorneys as Class Counsel to represent the Class and New York Subclass
               members;

        (b)    For an order declaring the Defendant’s conduct violates the statutes
               referenced herein;

        (c)    For an order finding in favor of Plaintiffs, the Class, and the New York
               Subclass on all counts asserted herein;

        (d)    For compensatory, statutory, and punitive damages in amounts to be
               determined by the Court and/or jury;

        (e)    For prejudgment interest in all amounts awarded;

        (f)    For an order of restitution and all other forms of equitable monetary relief;

        (g)    For an order enjoining Defendant from continuing the illegal practices
               detailed herein and compelling Defendant to undertake a corrective
               advertising campaign; and

        (h)    For an order awarding Plaintiffs and the Class and New York Subclass their
               reasonable attorney’s fees and expenses and costs of suit.




                                                19
Case 2:21-cv-03366-GRB-JMW Document 1 Filed 06/15/21 Page 20 of 20 PageID #: 20




                                     JURY TRIAL DEMANDED

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

 and all issues in this action so triable of right.



 Dated: June 15, 2021                             Respectfully submitted,

                                                  BURSOR & FISHER, P.A.

                                                  By: /s/ Max S. Roberts
                                                         Max S. Roberts

                                                  Max S. Roberts
                                                  888 Seventh Avenue, Third Floor
                                                  New York, NY 10019
                                                  Telephone: (646) 837-7150
                                                  Facsimile: (212) 989-9163
                                                  E-mail: mroberts@bursor.com

                                                  BURSOR & FISHER, P.A.
                                                  Rachel L. Miller (Pro hac vice app. forthcoming)
                                                  701 Brickell Ave., Suite 1420
                                                  Miami, FL 33131
                                                  Tel: (305) 330-5512
                                                  Facsimile: (305) 676-9006
                                                  E-mail: rmiller@bursor.com

                                                  Attorneys for Plaintiffs




                                                      20
